Citation Nr: 1209725	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea on a direct-incurrence basis.

2.  Entitlement to service connection for sleep apnea claimed as secondary to service-connected disability.

3.  Entitlement to an evaluation in excess of 30 percent for myofascial headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



INTRODUCTION

The Veteran had active military service from September 1983 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

During the pendency of the appeal, the rating assigned for service-connected myofascial headaches was increased from noncompensable to 30 percent, effective from November 30, 2006, the date of receipt of the claim for an increased rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2008, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board at the local RO.  To date, the Veteran has not been afforded the opportunity to provide testimony at such a hearing.  In March 2012, the Veteran's representative confirmed that the Veteran wished to have a videoconference hearing.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board at the local RO.  Notify the Veteran and his representative of the date and time of the hearing.  A copy of the hearing notice letter must be included in the claims folder.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  (The claims file should be returned to the Board in advance of the hearing date.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


